Citation Nr: 0116985	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
Blount's disease, status post left femoral osteotomy and 
tibial plateau elevation with degenerative joint disease, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
migraine headaches, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from October 1989 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, in which the RO denied claims for increased 
ratings for service-connected Blount's disease, status post 
left femoral osteotomy and tibial plateau elevation, 
evaluated as 10 percent disabling.  At that time, the RO also 
denied increased ratings claims for migraine headaches, and 
donor scar site, left iliac crest, with both disabilities 
evaluated as 0 percent disabling (noncompensable), and denied 
a claim that a rating decision of March 7, 1995, which 
granted service connection for Blount's disease, status post 
left femoral osteotomy and tibial plateau elevation, and 
assigned a disability rating of 10 percent, was based on 
clear and unmistakable error.  

The veteran's claims file was subsequently transferred to the 
RO in New Orleans, Louisiana.  In addition, the Board notes 
that the RO subsequently increased the veteran's evaluation 
for her Blount's disease, status post left femoral osteotomy 
and tibial plateau elevation, to 20 percent, granted service 
connection for her left knee degenerative joint disease, 
increased her evaluation for migraine headaches to 30 
percent, and increased the evaluation for her donor scar 
site, left iliac crest, to 10 percent disabling.  

A review of the veteran's notice of disagreement, received in 
September 2000, shows that she argues that an earlier 
effective date is warranted for her increased rating for 
migraine headaches.  This issue has not been adjudicated by 
the agency of original jurisdiction, and is referred to the 
RO for appropriate action.  In addition, it appears that the 
veteran's notice of disagreement encompassed several issues 
in addition to the issues certified for appeal; however, in 
the veteran's VA Form 9, she specifically indicated that she 
was continuing the appeal on the issues of the ratings 
assigned the left knee and migraines.  Accordingly, only 
those two issues are now before the Board for appellate 
consideration.

The veteran's claim of entitlement to an increased rating for 
service-connected Blount's disease, status post left femoral 
osteotomy and tibial plateau elevation with degenerative 
joint disease, is the subject of the REMAND appended to this 
decision.  


FINDING OF FACT

The veteran's migraine headaches are manifested by the need 
for medication, but are not shown to be productive of very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the December 1998 rating decision that she had 
not met the relevant criteria for an increased rating for 
migraine headaches.  In a supplemental statement of the case, 
dated in December 2000, she was informed that she had not met 
the criteria for a rating in excess of 30 percent.  That is 
the key issue in this case, and the rating decision and the 
supplemental statement of the case (SSOC) dated in December 
2000, informed the appellant of the evidence that was needed 
to substantiate the claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, and the SSOC sent to the appellant 
informed her of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid her claim.  The appellant has not 
requested any relevant treatment records which the RO has 
failed to obtain.  The RO also requested and obtained VA 
outpatient treatment reports, and the appellant was provided 
VA examinations in April 1998 and March 2000, and the Board 
finds that there is sufficient evidence of record to decide 
her claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran asserts that a rating in excess of 30 percent is 
warranted for her migraine headaches.  A review of the 
transcript of her oral testimony shows that she argues that 
she has at least three headaches per month, which may be 
productive of nausea, vomiting, light sensitivity and dull, 
nagging pain.  She complains that her headaches may last up 
to three days, leave her unable to function and have caused 
her to miss work at her job at the Postal Service.  

The veteran's migraine headaches are currently evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
disability evaluation.  If there are characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months, a 30 percent disability rating 
is awarded.  

The medical evidence for consideration in this case includes 
a VA neurological disorders examination report, dated in 
March 2000, which shows that the veteran complained of 
headaches two to three times per month.  She stated that her 
headaches began with a dull nagging pain in her head which 
intensified into a pounding pain with nausea, vomiting and 
light sensitivity.  She said she could not function during 
her headaches.  The examiner noted a number of spinal and 
left leg complaints which were apparently associated with a 
recent automobile accident.  There was no relevant diagnosis.  

A VA neurological examination report, dated in April 1998, 
shows that the veteran complained of severe intense headaches 
accompanied by nausea, vomiting and photophobia.  She also 
complained of dizziness and seeing stars.  She stated that 
she was taking Fiorinal (apparently left over from her 
service) which gave her temporary relief, and that she had 
not seen a physician for treatment since her separation from 
service.  Cranial nerve and cerebellar examinations were 
within normal limits.  The relevant final impression was 
migraine headache which was not well-controlled.  However, 
the examiner noted that the veteran was not taking 
prophylactic medication.  In an addendum, dated in August 
1998, the examiner stated that the veteran now indicated that 
the frequency of the headaches had increased to at least one 
every two weeks.

VA outpatient treatment reports, dated between 1998 and 2000, 
show that the veteran received treatment on about four 
occasions for headaches.  Reports, dated in August 1998, show 
that she complained of headaches one to two times per month, 
with several reported triggers.  The impression was migraine 
headache.  A January 1999 report notes that the veteran 
complained of five headaches per month, and that she was not 
taking previously prescribed Elavil for her headaches.  The 
physician prescribed Depakote for management of her headache 
symptoms.  

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's migraine headaches.  The evidence shows that 
the veteran has been diagnosed with migraine headaches by VA 
physicians, and that she is currently taking medication for 
control of her symptoms.  However, there is insufficient 
objective evidence to show that the veteran has very 
frequent, completely prostrating and prolonged attacks of 
migraine headaches which are productive of severe economic 
inadaptability.  The veteran's testimony and the medical 
evidence shows that at various times she has complained of 
between three to five headaches per month.  The most recent 
assertions, as contained in her October 2000 testimony, were 
that she had headaches three times per month.  See also March 
2000 VA neurological examination report (in which she 
reported two to three headaches per month).  However, the 
medical evidence shows that she was often noncompliant with 
her medication, and that she was only treated for headaches 
on about four occasions over a three-year period (between 
1998 and 2000).  Two neurological examinations have not 
resulted in any relevant objective findings.  With regard to 
employment, the Board notes that there is no medical or 
employment evidence of record to substantiate a conclusion 
that her headaches are productive of severe economic 
inadaptability.  In this regard, a VA outpatient treatment 
report, dated in December 1999, shows that the veteran had 
not been going to work at the Post Office due to cervical and 
lumbar back pain symptoms caused by a recent motor vehicle 
accident.  This report also shows that she reported that she 
was taking muscle relaxants for her back symptoms, and that 
this medication made her sleepy.  

Based on the foregoing, the Board concludes that that a 50 
percent rating for the veteran's migraine headaches is not in 
order.  In reaching this decision, the Board has considered 
the veteran's statements and testimony.  However the 
preponderance of the credible evidence is against finding 
that the criteria for a rating in excess of 30 percent for 
migraine headaches have been met.  In reaching this decision, 
the Board considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claim, such rule is not for application in this 
case.  Veterans Claims Assistance Act (section 4, 114 Stat. 
2096, 2098-2099); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

A rating in excess of 30 percent for migraine headaches is 
denied.  


REMAND


With regard to the claim for an increased rating for service-
connected Blount's disease, status post left femoral 
osteotomy and tibial plateau elevation with degenerative 
joint disease, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that under 38 C.F.R. §§ 4.40 and 4.45, an 
increased evaluation may be assigned on the basis of 
functional loss due to a veteran's subjective complaints of 
pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  
In this case, the most recent examination report containing 
findings pertinent to the veteran's left knee is a March 2000 
VA joints examination.  However, a review of this report 
shows that it is devoid of findings pertaining to functional 
loss in the left knee, such as findings pertaining to 
strength, fatigability and pain on motion.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  Veterans Claims Assistance Act 
(section 4, 114 Stat. 2096, 2098-2099).  The Court has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support the claim 
includes obtaining an adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Therefore, the Board has determined 
that a remand is required for the scheduling of a VA medical 
examination before the increased rating claim can be 
adjudicated.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for her left knee since March 
2000 (i.e., the date of the most recent 
medical evidence of record) and which are 
not currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination in order to 
determine the extent of disability caused 
by her service-connected Blount's 
disease, status post left femoral 
osteotomy and tibial plateau elevation 
with degenerative joint disease.  Any 
tests deemed necessary by the examiner 
should be accomplished.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement in the veteran's left knee, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and, if feasible, express 
this in terms of additional degrees of 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth in a 
detailed report.  If the veteran does not 
have pain or any of the other factors, 
that fact should be noted in the file.  
All opinions, and the bases therefore, 
should be set forth in a detailed report.  

3.  The RO should then review the 
expanded record and determine whether an 
increased rating is warranted for the 
veteran's service-connected Blount's 
disease, status post left femoral 
osteotomy and tibial plateau elevation 
with degenerative joint disease.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case, and afford a reasonable period 
of time for a response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

